 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 SENTINEL INSURANCE                   )      Case No.: 2:18-cv-10507-RGK-AGR
   COMPANY, a foreign corporation;      )
12 individually and as subrogee for its )      District Judge: R. Gary Klausner
   insured, Fernando Antonio Ruballos   )      Courtroom: 850
13 dba MSE Media Solutions,             )      Magistrate Judge: Hon. Alicia G.
                                        )      Rosenberg
14        Plaintiffs,                   )      Courtroom 550
                                        )      Complaint filed: 11/15/18
15    vs.                               )      Case Removed: 12/19/18
                                        )      Trial: 01/14/20
16   BRASSCRAFT, a foreign corporation; )
     and DOES 1 through 25, inclusive,  )
17                                      )      ORDER GRANTING
          Defendants.                   )      4 T I P U L AT E D P R O T E C T I V E
18                                      )      ORDER
                                        )
19                                      )
20         Counsel for Plaintiff, SENTINEL INSURANCE COMPANY (SENTINAL)
21   and Defendant, BRASSCRAFT MANUFACTURING COMPANY (BRASSCRAFT)
22   e-filed a Stipulated Protective Order on July 22, 2019.
23         The Stipulated Protective Order by SENTINAL and BRASSCRAFT’s counsel
24   is hereby GRANTED.
25   ///
26   ///
27   ///
28   ///
                                           - 1 -
                 ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                                     18CV01057-RGK-AGR
 1        IT IS SO ORDERED.
 2

 3   DATED: -XO\
                                      HONORABLE ALICIA G. ROSENBERG
 4                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      - 2 -
               ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                            18CV01057-RGK-AGR
 1   Malcolm D. Schick - SBN 118978
     mschick@gpschicklaw.com
 2   Maya C. Uffenheimer - SBN 286373
     muffenheimer@gpschicklaw.com
 3   G&P|SCHICK, APC
     3170 Fourth Avenue, Suite 400
 4   San Diego, California 92103-5850
     Tel: (619) 718-9790
 5   Fax: (619) 718-9797
 6
     Attorneys for Defendant,
 7   BRASSCRAFT MANUFACTURING
     COMPANY
 8

 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12 SENTINEL INSURANCE                   )         Case No.: 2:18-cv-10507-
   COMPANY, a foreign corporation;      )         RGK-AGR
13 individually and as subrogee for its )
   insured, Fernando Antonio Ruballos   )         District Judge: Hon. R. Gary Klausner
14 dba MSE Media Solutions,             )         Magistrate Judge: Hon. Alicia G.
                                        )         Rosenberg
15        Plaintiffs,                   )         Courtroom: 850
                                        )         Complaint filed: 11/15/18
16    vs.                               )         Case Removed: 12/19/18
                                        )         Trial: 01/14/2020
17   BRASSCRAFT, a foreign corporation; )
     and DOES 1 through 25, inclusive,  )         STIPULATED            PROTECTIVE
18        Defendants.                   )         ORDER
                                        )
19                                      )
20   1.    A. PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public disclosure
23   and from use for any purpose other than prosecuting this litigation may be warranted.
24   Accordingly, the parties hereby stipulate to and petition the Court to enter the
25   following Stipulated Protective Order. The parties acknowledge that this Order does
26   not confer blanket protections on all disclosures or responses to discovery and that
27   the protection it affords from public disclosure and use extends only to the limited
28   information or items that are entitled to confidential treatment under the applicable
                                              -1-
                             STIPULATED PROTECTIVE ORDER
                                                                     18CV01057-RGK-AGR
 1   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 2   that this Stipulated Protective Order does not entitle them to file confidential
 3   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 4   followed and the standards that will be applied when a party seeks permission from
 5   the Court to file material under seal.
 6         B. GOOD CAUSE STATEMENT
 7         This action is likely to involve confidential, commercial and/or proprietary
 8   documents and information for which special protection from public disclosure and
 9   from use for any purpose other than prosecution of this action is warranted. Such
10   confidential and proprietary materials and information consist of, among other things,
11   confidential business or financial information, information regarding confidential
12   business practices, or other confidential research, development, design or commercial
13   information, information otherwise generally unavailable to the public, or which may
14   be privileged or otherwise protected from disclosure under state or federal statutes,
15   court rules, case decisions, or common law. Accordingly, to expedite the flow of
16   information, to facilitate the prompt resolution of disputes over confidentiality of
17   discovery materials, to adequately protect information the parties are entitled to keep
18   confidential, to ensure that the parties are permitted reasonable necessary use of such
19   material in preparation for and in the conduct of Trial, to address their handling at the
20   end of the litigation, and serve the ends of justice, a Protective Order for such
21   information is justified in this matter. It is the intent of the parties that information
22   will not be designated as confidential for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26   ///
27   ///
28   ///
                                               -2-
                              STIPULATED PROTECTIVE ORDER
                                                                      18CV01057-RGK-AGR
 1   2.    DEFINITIONS
 2         2.1    Action: this pending federal lawsuit
 3         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 4   of information or items under this Order.
 5         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 6   it was generated, stored or maintained) or tangible things that qualify for protection
 7   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 8   Cause Statement.
 9         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
10   their support staff).
11         2.5    Designating Party: a Party or Non-Party that designates information or
12   items that it produces in disclosures or in responses to discovery as
13   “CONFIDENTIAL.”
14         2.6    Disclosure or Discovery Material: all items or information, regardless
15   of the medium or manner in which it is generated, stored, or maintained (including,
16   among other things, testimony, transcripts, and tangible things), that are produced or
17   generated in disclosures or responses to discovery in this matter.
18         2.7    Expert: a person with specialized knowledge or
19   experience in a matter pertinent to the litigation who has been retained by a Party or
20   its counsel to serve as an expert witness or as a consultant in this Action.
21         2.8    House Counsel: attorneys who are employees of a party to this Action.
22   House Counsel does not include Outside Counsel of Record or any other outside
23   counsel.
24         2.9 Non-Party: any natural person, partnership, corporation, association, or
25   other legal entity not named as a Party to this action.
26         2.10 Outside Counsel of Record: attorneys who are not employees of a party
27   to this Action but are retained to represent or advise a party to this Action and have
28   ///
                                              -3-
                             STIPULATED PROTECTIVE ORDER
                                                                     18CV01057-RGK-AGR
 1   appeared in this Action on behalf of that party or are affiliated with a law firm which
 2   has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation support
 9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15   from a Producing Party.
16   3. SCOPE
17         The protections conferred by this Stipulation and Order cover not only
18   Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material; and (3) any testimony, conversations, or
21   presentations by Parties or their Counsel that might reveal Protected Material. Any
22   use of Protected Material at Trial shall be governed by the Orders of the Trial judge.
23   This Order does not govern the use of Protected Material at Trial.
24   4. DURATION
25         Even after final disposition of this litigation, the confidentiality obligations
26   imposed by this Order shall remain in effect until a Designating Party agrees
27   otherwise in writing or a Court Order otherwise directs. Final disposition shall be
28   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                              -4-
                             STIPULATED PROTECTIVE ORDER
                                                                     18CV01057-RGK-AGR
 1   or without prejudice; and (2) final judgment herein after the completion and
 2   exhaustion of all appeals, rehearings,
 3   remands, trials, or reviews of this Action, including the time limits for filing any
 4   Motions or Applications for extension of time pursuant to applicable law.
 5   5. DESIGNATING PROTECTED MATERIAL
 6         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 7   Party or Non-Party that designates information or items for protection under this
 8   Order must take care to limit any such designation to specific material that qualifies
 9   under the appropriate standards. The Designating Party must designate for protection
10   only those parts of material, documents, items, or oral or written communications that
11   qualify so that other portions of the material, documents, items, or communications
12   for which protection is not warranted are not swept unjustifiably within the ambit of
13   this Order.
14   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
15   shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
16   to unnecessarily encumber the case development process or to impose unnecessary
17   expenses and burdens on other parties) may expose the Designating Party to
18   sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must
21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         5.2 Manner and Timing of Designations. Except as otherwise provided in this
23   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
24   or ordered, Disclosure or Discovery Material that qualifies for protection under this
25   Order must be clearly so designated before the material is disclosed or
26   produced.
27         Designation in conformity with this Order requires:
28   ///
                                              -5-
                             STIPULATED PROTECTIVE ORDER
                                                                     18CV01057-RGK-AGR
 1                 (a) for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions or other pretrial or trial
 3   proceedings), that the Producing Party affix at a minimum, the legend
 4   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 5   contains protected material. If only a portion or portions of the material on a page
 6   qualifies for protection, the Producing Party also must clearly identify the protected
 7   portion(s) (e.g., by making appropriate markings in the margins).
 8         A Party or Non-Party that makes original documents available for inspection
 9   need not designate them for protection until after the inspecting Party has indicated
10   which documents it would like copied and produced. During the inspection and
11   before the designation, all of the material made available for inspection shall be
12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
13   it wants copied and produced, the Producing Party must determine which documents,
14   or portions thereof, qualify for protection under this Order. Then, before producing
15   the specified documents, the Producing Party must affix the “CONFIDENTIAL
16   legend” to each page that contains Protected Material. If only a portion or portions
17   of the material on a page qualifies for protection, the Producing Party also must
18   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
19   margins).
20                 (b) for testimony given in depositions that the Designating Party identify
21   the Disclosure or Discovery Material on the record, before the close of the deposition
22   all protected testimony.
23                 (c) for information produced in some form other than documentary and
24   for any other tangible items, that the Producing Party affix in a prominent place on
25   the exterior of the container or containers in which the information is stored the
26   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
27   protection, the Producing Party, to the extent practicable, shall identify the protected
28   portion(s).
                                               -6-
                              STIPULATED PROTECTIVE ORDER
                                                                      18CV01057-RGK-AGR
 1         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 2   to designate qualified information or items does not, standing alone, waive the
 3   Designating Party’s right to secure protection under this Order for such material.
 4   Upon timely correction of a designation, the Receiving Party must make reasonable
 5   efforts to assure that the material is treated in accordance with the provisions of this
 6   Order.
 7   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 9   designation of confidentiality at any time that is consistent with the Court’s
10   Scheduling Order.
11         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37.1 et seq in writing no later than forty-five (45)
13   days after receipt of the Protected Material.
14         6.3 Burden. The burden of persuasion in any such challenge proceeding shall
15   be on the Designating Party. Frivolous challenges, and those made for an improper
16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
17   may expose the Challenging Party to sanctions. Unless the Designating Party has
18   waived or withdrawn the confidentiality designation, all parties shall continue to
19   afford the material in question the level of protection to which it is entitled under the
20   Producing Party’s designation until the Court rules on the challenge.
21   7. ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1 Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only for prosecuting, defending, or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under the
26   conditions described in this Order. When the Action has been terminated, a Receiving
27   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
28   ///
                                               -7-
                              STIPULATED PROTECTIVE ORDER
                                                                      18CV01057-RGK-AGR
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5   ordered by the court or permitted in writing by the Designating Party, a Receiving
 6   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 7                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 8   well as employees of said Outside Counsel of Record to whom it is reasonably
 9   necessary to disclose the information for this Action;
10                (b) the officers, directors, and employees (including House Counsel) of
11   the Receiving Party to whom disclosure is reasonably necessary for this Action;
12                (c) Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A) provided that no
15   disclosure shall be made to any expert who is employed by a competitor;
16                (d) the court and its personnel;
17                (e) court reporters and their staff;
18                (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                (g) the author or recipient of a document containing the information or
22   a custodian or other person who otherwise possessed or knew the information;
23                (h) during their depositions, witnesses ,and attorneys for witnesses, in
24   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
25   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
26   will not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the Court. Pages of transcribed
                                         -8-
                             STIPULATED PROTECTIVE ORDER
                                                                      18CV01057-RGK-AGR
 1   deposition testimony or exhibits to depositions that reveal Protected Material may be
 2   separately bound by the court reporter and may not be disclosed to anyone except as
 3   permitted under this Stipulated Protective Order; and
 4                (i) any mediator or settlement officer, and their supporting personnel,
 5   mutually agreed upon by any of the parties engaged in settlement discussions.
 6         7.3    Nothing in this Order shall limit a Designating Party’s use or disclosure
 7   of its own Protected Material.
 8   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9   IN OTHER LITIGATION
10         If a Party is served with a Subpoena or a Court Order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13         (a) promptly notify in writing the Designating Party. Such notification shall
14   include a copy of the Subpoena or Court Order;
15         (b) promptly notify in writing the party who caused the Subpoena or Order to
16   issue in the other litigation that some or all of the material covered by the Subpoena
17   or Order is subject to this Protective Order. Such notification shall include a copy of
18   this Stipulated Protective Order; and
19         (c) cooperate with respect to all reasonable procedures sought to be pursued by
20   the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a Protective Order, the Party served with
22   the Subpoena or Court Order shall not produce any information designated in this
23   action as “CONFIDENTIAL” before a determination by the court from which the
24   Subpoena or Order issued, unless the Party has obtained the Designating Party’s
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28   to disobey a lawful directive from another Court.
                                             -9-
                             STIPULATED PROTECTIVE ORDER
                                                                     18CV01057-RGK-AGR
 1   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 2   THIS LITIGATION
 3         (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8         (b) In the event that a Party is required, by a valid discovery request, to produce
 9   a Non-Party’s confidential information in its possession, and the Party is subject to
10   an agreement with the Non-Party not to produce the Non-Party’s confidential
11   information, then the Party shall:
12                (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality agreement
14   with a Non-Party;
15                (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3) make the information requested available for inspection by the
19   Non-Party, if requested.
20         (c) If the Non-Party fails to seek a Protective Order from this Court within 14
21   days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a Protective Order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the Court.
26   Absent a Court order to the contrary, the Non-Party shall bear the burden and expense
27   of seeking protection in this Court of its Protected Material.
28   ///
                                              - 10 -
                             STIPULATED PROTECTIVE ORDER
                                                                      18CV01057-RGK-AGR
 1   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the Stipulated Protective Order submitted
21   to the Court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                            - 11 -
                             STIPULATED PROTECTIVE ORDER
                                                                     18CV01057-RGK-AGR
 1   ground to use in evidence of any of the material covered by this Protective Order.
 2   Further, production of Protected Material shall not be constructed in any way as an
 3   admission or agreement that the document is relevant or material to this matter. These
 4   issue will have to be decided by the Court.
 5         12.3 Filing Protected Material. A Party that seeks to file under seal any
 6   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 7   only be filed under seal pursuant to a Court Order authorizing the sealing of the
 8   specific Protected Material at issue. If a Party's request to file Protected Material
 9   under seal is denied by the Court, then the Receiving Party may file the information
10   in the public record unless otherwise instructed by the court.
11         12.4 Binding Order. This Order binds the Parties, their Counsel, and their
12   Counsel’s successors, executors, personal representatives, administrators, heirs, legal
13   representatives, assigns, subsidiaries, divisions, employees, agents, independent
14   contractors, or other persons or organizations that they control.
15   13. FINAL DISPOSITION
16         After the final disposition of this Action, as defined in paragraph 4, within sixty
17   (60) days of a written request by the Designating Party, each Receiving Party, and
18   Non-Party identified in Section 7.2, must return all Protected Material to the
19   Producing Party or destroy such material. No Protected Material shall be further
20   disseminated after final disposition of this Action. As used in this subdivision, “all
21   Protected Material” includes all copies, abstracts, compilations, summaries, and any
22   other format reproducing or capturing any of the Protected Material. Whether the
23   Protected Material is returned or destroyed, the Receiving Party must submit a written
24   certification to the Producing Party (and, if not the same person or entity, to the
25   Designating Party) by the sixty (60) day deadline that (1) identifies (by category,
26   where appropriate) all the Protected Material that was returned or destroyed and
27   (2)affirms that the Receiving Party has not retained any copies, abstracts,
28   compilations, summaries or any other format reproducing or capturing any of the
                                          - 12 -
                             STIPULATED PROTECTIVE ORDER
                                                                      18CV01057-RGK-AGR
 1   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 2   archival copy of all pleadings, motion papers, trial, deposition, and hearing
 3   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 4   reports, attorney work product, and consultant and expert work product, even if such
 5   materials contain Protected Material. Any such archival copies that contain or
 6   constitute Protected Material remain subject to this Protective Order as set forth in
 7   Section 4 (DURATION).
 8   14.   Any violation of this Order may be punished by any and all appropriate
 9   measures including, without limitation, contempt proceedings and/or monetary
10   sanctions.
11

12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13

14   DATED: July 22, 2019               BAUMAN LOEWE WITT & MAXWELL
15
                                            By: /s/ Adam Romney, Esq.
16                                            Adam Romney, Esq.
                                              Attorney for, SENTINEL
17                                            INSURANCE COMPANY
18

19   DATED: July 22, 2019               G&P|SCHICK
20
                                           By: /s/ Maya C. Uffenheimer, Esq.
21                                             Malcolm D. Schick, Esq.
                                               Maya C. Uffenheimer, Esq.
22                                             Attorneys for Defendant,
                                               BRASSCRAFT MANUFACTURING
23                                             COMPANY
24

25

26

27

28
                                            - 13 -
                            STIPULATED PROTECTIVE ORDER
                                                                   18CV01057-RGK-AGR
 1                                       EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   _____________________________           [print   or   type    full   name],
 4 of____________________________________________ [print or type full address],

 5 declare under penalty of perjury that I have read in its entirety and understand the

 6 Stipulated Protective Order that was issued by the United States District Court for the

 7 Central District of California on ________ in the case of Sentinel Insurance Company

 8 v. Brasscraft, Case No. 2:18CV01057-RGK-AGR. I agree to comply with and to be

 9 bound by all the terms of this Stipulated Protective Order and I understand and

10 acknowledge that failure to so comply could expose me to sanctions and punishment

11 in the nature of contempt. I solemnly promise that I will not disclose in any manner

12 any information or item that is subject to this Stipulated Protective Order to any person

13 or entity except in strict compliance with the provisions of this Order.

14         I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this

16 Stipulated Protective Order, even if such enforcement proceedings occur after

17 termination of this action. I hereby appoint __________________________ [print or

18 type full name] of _______________________________________ [print or type full

19 address and telephone number] as my California agent for service of process in

20 connection with this action or any proceedings related to enforcement of this

21 Stipulated Protective Order.

22 Date: ______________________________________

23 City and State where sworn and signed:____________________

24

25 Printed name: _______________________________

26

27 Signature: __________________________________

28
                                             - 14 -
                             STIPULATED PROTECTIVE ORDER
                                                                      18CV01057-RGK-AGR
